Citation Nr: 1512816	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-45 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chest disability.  

2.  Entitlement to service connection for a disability manifested by dizziness, to include as due to contaminated water exposure at Camp Lejeune and as secondary to hypertension.   

3.  Entitlement to service connection for headaches, to include as due to contaminated water exposure at Camp Lejeune and as secondary to hypertension.   

4.  Entitlement to service connection for a disability manifested as numbness in the legs and arms.

5.  Entitlement to service connection for a urinary disability.  

6.  Entitlement to an increased rating for hypertension, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans Assistance Foundation, Inc.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014) was scheduled for January 2015 but the Veteran failed to attend the hearing.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

As a final preliminary matter, while the Veteran has expressed disagreement with a May 2009 determination by the Committee on Waivers and Compromises of the VA RO and Insurance Center (ROIC) in Philadelphia, Pennsylvania denying his request for waiver of recovery of an overpayment of VA disability compensation benefits-a denial affirmed by the ROIC in a December 2009 statement of the case-he did not do so by way of a timely substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b) (2014).  The ROIC notified the Veteran of this fact by way a September 2011 letter, and as the Veteran has not disputed the lack of timeliness of his appeal with respect to his request for a waiver of the overpayment in question, no further adjudication with respect to this matter is indicated.  
   
The Board's adjudication of the claims for service connection for a chest disability, disability manifested by numbness in the legs and arms, and a urinary disability is set forth below.  The claims for service connection for a disability manifested by dizziness and headaches and an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against a conclusion that a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability is causally or etiologically related to any disease, injury, or incident during service.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for a chest disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for disability manifested by numbness in the legs and arms are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a urinary disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 
In the case Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, February and October 2008 letters sent prior to the initial unfavorable December 2008 rating decision advised the Veteran of the evidence and information necessary to substantiate a claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied with respect to the issues adjudicated herein as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issues adjudicated herein.     

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the service treatment reports (STRs) and post-service private, correctional facility, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained pertinet to the claims adjudicated herein.   

While the Veteran has not been afforded a VA examination addressing any of the  claims adjudicated below, as there is no competent evidence or credible statements indicating that a current disability, or persistent or recurrent symptoms of a disability, associated with a current chest disorder, disability manifested by numbness in the legs and arms, or a urinary disability exists that may be associated with service, a VA examination to address any of the claims adjudicated herein is not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claims adjudicated herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the claims adjudicated herein.   In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the claims adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of the claims for service connection for a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of these claims. 

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as arthritis, listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect complaints of numbness in the right hand in September 1974 with an assessment, following a negative x-ray, of a soft tissue injury to the right hand.  The STRs also reflect that the Veteran underwent an intravenous pyelogram in October 1974, with no significant findings therefrom demonstrated.  The STRs do not otherwise reflect treatment for a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability, and the May 1975 separation examination is also silent for these conditions.  Medical histories completed in February and October 1974 were also silent for a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability.   

After service, the Veteran submitted a statement in January 2008 referring to having severe chest pain with treatment for such complaints recently at a private hospital.  In a March 2008 statement, the Veteran referenced having problems with frequent urination and increased numbness in the legs and arms.  These statements were interpreted by the RO as representing claims for service connection for a chest disability, a disability manifested by numbness in the legs and arms, and a urinary disability.  No specific complaints from the Veteran as to why he believes service connection for these conditions should be granted are otherwise shown, to include in his February 2009 notice of disagreement or November 2010 substantive appeals.   

The post-service evidence includes reports from private hospitalization for chest pain in January 2009.  Correctional facility medical records principally reflect treatment for constipation and hypertension, and neither these records, nor VA outpatient treatment reports of record dated from January 2006 to November 2013, reflect any more than minimal, if any, genitourinary complaints or complaints of numbness in the arms or legs.  In this regard, August 13, 2008, March 17, 2011, and June 1 and 16, 2011, VA outpatient treatment reports reflect the Veteran specifically denying frequent urination or any other genitourinary problems, and the Veteran denied having any numbness or tingling during VA outpatient treatment on May 24, 2011.  Notwithstanding the question of relevant current disabilities, there is otherwise no post service medical evidence or opinion linking a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability to service. 

The VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of the Veteran  See Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); and Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In short, given the Veteran's own failure to report relevant symptomatology on medical histories compiled in service, the undersigned finds that any implied assertions as to continuing symptomatology associated with a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability from service to the present time are not credible.  The undersigned in making this determination has also considered the fact that any current statements relating the disabilities at issue to service are made in connection with a claim for VA compensation benefits, which would result in monetary gain, as well as the fact that the Veteran did not file a claim for service connection for these disabilities until 2008, over thirty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the lack of evidence of any relevant disability for many years after service to be persuasive evidence against his claims for service connection for a chest disability, a disability manifested by numbness in the legs and arms, and a urinary disability.  In light of the foregoing, the Board concludes that any statements attesting to continuing problems with a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability problems from service to the present to not be credible as such would be inconsistent with the contemporaneous evidence of record and would have been made under circumstances indicating bias or interest.  

Furthermore, to whatever extent the assertions by the Veteran are being advanced to actually establish the service incurrence of a current chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability, the attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative opinion as to the etiology of any current chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value. 

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a chest disability, a disability manifested by numbness in the legs and arms, or a urinary disability.  As such, the benefit-of-the-doubt doctrine does not apply with respect to these claims and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  


ORDER

Service connection for a chest disability is denied.   

Service connection for a disability manifested as numbness in the legs and arms is denied. 

Service connection for a urinary disability is denied.   



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the additional claims on appeal and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

First with respect to the claims for service connection for headaches and disability manifested by dizziness, the STRs reflect treatment for headaches, to include on November 5, 1974; December 3, 1974; January 7, 1975; and March 13, 1975 (at which time the assessment indicated that it was possible that the Veteran's headaches were secondary to hypertension).  The STRs also reflect treatment for dizziness, to include on October 2, 1974 [at which time it appeared the dizziness was attributed to hypertension]; January 7, 1975 [at which time it was indicated that the Veteran's dizziness was caused by headaches]; March 13, 1975; and May 8, 1975.  A medical history completed in October 1974 noted dizziness, and appeared to relate such to hypertension.   

The post service also reflects clinical evidence of headaches (see e.g. June 16, 2011, VA outpatient treatment report) and dizziness (see e.g. March 29, 2013, and June 24, 2013, VA outpatient treatment reports).  

The Veteran asserts that he has developed and a disability manifested by headaches as a result of exposure to contaminated water at the U.S. Marine Corps Base Camp Lejeune.  (See November 24, 2014, Report of General Information).  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 [the service personnel records document the Veteran's presence at Camp Lejeune during this period of time in 1974 and 1975) were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011). 

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the appellant in the instant case, who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

These studies involved the National Academy of Sciences  National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis used categories of potential disease "health outcomes." The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires, as has been done in the instant case, obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune contaminants, based on human and experimental animal studies. Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure and, when feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination. However, that has not yet been established with certainty. 

The Board notes that since the Veteran's claim was initially adjudicated by the RO, VA has promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville Regional Office.  See VBA Fast Letter 11-03.  As the claims for service connection for headaches and disability manifested by dizziness have not been considered in light of the new guidelines, additional development with consideration of such is necessary.  

In light of the Veteran's contentions and review of the pertinent in-service and post-service clinical findings set forth above, the Board finds that he should be afforded VA examinations addressing the claims for connection for headaches and disability manifested by dizziness that include opinions as to whether any such disability is etiologically related to service, to include exospore therein to contaminated water exposure at Camp Lejeune, or the service connected hypertension so as to ensure that the duty to assist has been fulfilled with respect to these claims.  McLendon, supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Finally with respect the claim for an increased rating for hypertension, given the length of time since the Veteran was examined by VA to assess the severity of this condition (October 2006), and his assertions as to increased problems associated with this condition since this examination (see e.g. VA Form 21-4138 signed in January 2010 in which the Veteran reported that his hypertension is not under control despite being prescribed four medications for this condition), the Board finds that a VA examination to assess the current severity of his service-connected hypertension is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the VA examinations requested to be scheduled herein, the undersigned is aware of the fact that the Veteran has been scheduled for several VA examinations to which he ultimately did not report.  However, such is documented by the record to have been at least substantially the result of his being incarcerated at the times these examinations were scheduled and/or his not receiving notice of the examinations due to his being homeless.  These facts notwithstanding, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in the denial of a claim that has been remanded.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  Follow all current procedures for the development of the claims for service connection for headaches and disability manifested by dizziness as due to exposure to contaminated water exposure at Camp Lejeune, to include pursuant to VA Fast Letter 11-03, revised January 28, 2013.

2.  Following the completion to the extent possible of the development requested above, afford the Veteran a VA examination to address the claims for service connection for headaches and disability manifested by dizziness.  The claims file, to include a copy of this remand, and electronic medical record, must be made available to and reviewed by the clinician, and the clinician should be notified of the following: 

a) The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases. These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period.  

b) Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered.

Based on the above, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a current disability due to headaches or a disorder manifested by dizziness that is etiologically related to service, to include the presumed exposure to contaminated water therein as set forth above.  

The examiner should also offer an opinion as to whether it is at least as likely as not that any current headache disability or disorder manifested by dizziness is etiologically related to the service connected hypertension, to include by way of aggravation (permanently increased in severity).  

In offering the opinions, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include any implied lay statements regarding in-service incurrence and continuity of symptomatology, and not base a negative opinion solely on a determination that the STRs do not reflect evidence of sufficient disability.  

The clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

3.  Afford the Veteran a VA examination to assess the severity of the service connected hypertension.  The Veteran's paper and electronic claims files, including a copy of this Remand, must be made available to the examiner for review, and a notation to the effect that a complete review of such should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104 DC 7101 (2014).  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected hypertension. 

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a comprehensive report that includes a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

4.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s) (preferably, the notice(s) of the examination(s)) sent to him by the pertinent VA medical facility. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims for service connection for headaches and disability manifested by dizziness and an increased rating for hypertension.  To the extent any of these claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


